DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 03/26/2021. Claims 3, 5-8, and 15-20 were canceled. New claims 21-24 were added.
Response to Arguments
Applicant’s arguments, filed 03/26/2021, with respect to claims 1-2, 4, 9-14, and 21-24 have been fully considered and are persuasive. The 35 U.S.C. 112(b), pre-AIA  second paragraph, rejections are withdrawn. In addition, the anticipation and the obviousness rejections are withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-2, 4, 9-14, and 21-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “wherein the central bus control circuit includes an initial weight information register in which a predicted weight corresponding to an access size of an access request to be issued by the master” and “wherein the central but control circuit is configured to: calculate, as a number of access rights that can be granted, a difference between a maximum number of access rights to be granted and a number of currently granted access rights” and “compare the number of access rights that can be granted with the predicted weight stored in the initial weight information register to determine whether to grant the access right to the sub-bus controller” and “when the access right is granted to the sub-bus controller, update the number of currently granted access rights stored by adding the predicted weight stored in the initial weight information register to the number of currently granted access rights” and “when the central bus control circuit is notified of the access size from the sub-bus controller to which the access right has been granted, correct the updated number of currently granted access rights based on a difference between an actual weight corresponding to the notified access size and the predicted weight stored in the initial weight information register” in combination with the overall claimed limitations when interpreted in light of the specification.
Vaz et al. US 2011/0246688 is the prior art of record. Vaz teaches that an outstanding byte count of the data requests stored in a queue is maintained, para 0013. “The ‘outstanding byte level count’ refers to the amount of memory requested by the commands currently stored in data queue 330.” Para 0031. FIG. 4 illustrates four simultaneous memory access requests where each request is associated a byte count, para 0035. For example, request 411 in FIG. 4 is associated with 5 MB byte count, para 0035. Because an outstanding byte level count is maintained by byte count level logic 
However, Vaz is completely silent about comparing the number of access rights that can be granted with a predicted weight stored in an initial weight information register and granting access rights based on the comparison.
Therefore, Vaz neither anticipates nor renders obvious independent claim 1.
An updated search was conducted and it appears that prior art at this time do not teach the above cited claim limitations. Therefore, independent claim 1 is patentable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132